Name: 79/914/EEC: Commission Decision of 18 October 1979 approving a programme for the drying industry in Denmark pursuant to Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-09

 Avis juridique important|31979D091479/914/EEC: Commission Decision of 18 October 1979 approving a programme for the drying industry in Denmark pursuant to Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 280 , 09/11/1979 P. 0039 - 0039****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 18 OCTOBER 1979 APPROVING A PROGRAMME FOR THE DRYING INDUSTRY IN DENMARK PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 79/914/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 17 MAY 1979 THE DANISH GOVERNMENT FORWARDED A PROGRAMME FOR THE DRYING INDUSTRY IN DENMARK ; WHEREAS SUCH PROGRAMME CONCERNS THE EXPANSION , MODERNIZATION AND RATIONALIZATION OF PLANTS DRYING GREEN CROPS AND PROCESSING STRAW AND HAY FOR THE PRODUCTION OF FEEDINGSTUFFS , WITH A VIEW TO REDUCING PRODUCTION COSTS , INCREASING PRODUCTION AND INTRODUCING THE MANUFACTURE OF NEW PRODUCTS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT OF THE DETAILS LISTED IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 TO SHOW THAT THE AIMS SET OUT IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED BY THE DRYING INDUSTRY IN DENMARK ; WHEREAS THE ESTIMATED TIME REQUIRED FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE PERIOD LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE DRYING INDUSTRY IN DENMARK FORWARDED BY THE DANISH GOVERNMENT ON 17 MAY 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 18 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT